Citation Nr: 0619188	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  02-10 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed hearing loss 
to include as secondary to a left eardrum condition.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to 
December 1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 RO decision.  

In September 2002, the veteran testified at a personal 
hearing held at the RO before a Decision Review Officer.  

In April 2005, the Board remanded the issue of service 
connection for hearing loss for additional evidentiary 
development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to a left ear hearing loss or eardrum 
perforation while on active duty or for many years 
thereafter.  

2.  The currently demonstrated left ear hearing loss is not 
shown to be due any event or incident of the veteran's period 
of active service.  




CONCLUSION OF LAW

The veteran is not shown to have a left ear hearing 
disability due to disease or injury that was incurred in or 
aggravated by service; nor may a sensorineural hearing loss 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that the veteran was provided VCAA notice 
in a letter mailed in February 2001, prior to the originating 
agency's initial adjudication of his claims, to include 
notice of the evidence that would be pertinent and that he 
should submit such evidence.  

In subsequent letters dated in January 2005 and May 2005, the 
veteran was asked to submit all pertinent evidence in his 
possession.  After notice was provided, the veteran was 
provided ample time to submit or identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  

As explained hereinbelow, the Board has determined that 
service connection is not warranted for a hearing loss.  
Consequently, no disability rating or effective date for 
service connection for that disability will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not notifying him of the evidence pertinent to those 
elements.  

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
In addition, appropriate VA examinations have been performed.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate his claims.  

The Board is also unaware of any such available evidence.  In 
sum, the Board is satisfied that VA has complied with the 
duty to assist provisions of VCAA.  


Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 and Supp. 
2005); 38 C.F.R. § 3.303(a) (2005).  

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and organic 
diseases of the nervous system, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

The veteran asserts that his left ear hearing loss is due to 
noise exposure from artillery and gunfire while on active 
duty.  

In September 2002, the veteran testified that he was not 
provided with adequate hearing protection in service and had 
had hearing problems since that time.  He reported being told 
at the time of his discharge physical by a doctor that he had 
a perforated ear drum and required use of a hearing aid.  

On report of medical examination at enlistment in December 
1975, the veteran had essentially normal hearing.  No 
clinical abnormality of the ears was reported by the 
examiner.  The veteran checked "no" to ear trouble and 
hearing loss on the December 1975 report of medical history.  

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
15
5
5
-
20

On the report of medical examination at separation in 
December 1978, an audiogram was performed.  An interpretation 
of the findings was not provided.  The examiner noted no 
clinical abnormalities of the ears and the veteran checked 
"no" to hearing loss and ear trouble on the November 1978 
report of medical history.  

The Board notes that the service medical records reflect no 
treatment or diagnosis of a hearing loss.  In addition, the 
medical records from service reflect no eardrum complaints or 
findings or history of related injury.  

The Board has reviewed the private and VA medical records 
dated from 1999.  

In February 1999, the veteran was treated fro left otitis 
media with perforation.  This condition was noted to be 
"acute versus chronic."  The private physician offered no 
opinion as to etiology of this condition.  

On VA audiology examination in November 2002, the veteran 
reported complaints of having had a left ear hearing loss 
since 1978.  The veteran claimed having had noise exposure 
from artillery and mortar fire while on active duty service.  
He reported being diagnosed with a perforated ear drum in 
1994, but denied having any ear infections or ear surgery.  

The VA examiner interpreted the veteran's in-service 
audiograms dated in December 1975 and December 1978.  The 
examiner concluded that the first report indicated normal 
hearing through 4000 Hertz.  

The VA examiner noted that the December 1978 audiogram 
revealed "normal hearing through 4000 with possible mild 
hearing loss in the right ear at 6000HZ."  

On authorized audiological evaluation in, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
35
25
LEFT
60
70
65
70
75

The examiner noted that the veteran had "very poor inter and 
intra test consistency."  She opined that the veteran's 
acoustic reflexes and Stenger testing would suggest air/bone 
results were "not an accurate representation of hearing."  

The VA examiner reported that the pure tones were "retested 
due to poor inter test consistency and the variability 
between the original test and the retest suggest poor intra 
test consistency" that "did not allow an accurate 
prediction of degrees of hearing loss, if any."  

The VA examiner added that the veteran's normal, bilateral 
cochlear functioning with good repeatability also suggested 
that the pure tones obtained on examination "[might] not 
accurately reflect hearing ability."  

The veteran underwent a VA ear disease examination in 
November 2002.  The examiner's impression was that of a 
history of perforation of the left ear drum, now healed.  No 
disease was found in the left ear on examination.  

The VA examiner noted a normal audiogram upon separation from 
service with considerable variation reported on two VA 
audiograms.  The VA examiner opined that "hearing loss, if 
any, [was] not likely due to the perforation or noise of the 
service."  

Having carefully reviewed the evidence in its entirety, the 
Board finds that service connection for a left ear hearing 
loss is not warranted.  

In this regard, there is no evidence of record, other than 
the veteran's own lay statements, that his current claimed 
hearing loss is related to in-service noise exposure or is 
related to a perforated left ear drum incurred in-service.  

However, as the veteran is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

The veteran has been examined for VA purposes by a physician 
who opined that the veteran's claimed hearing loss, if any, 
was not related to noise exposure or a perforated left 
eardrum in service.  

Pursuant to the recent remand action, the RO notified the 
veteran in letters dated in May 2005 and October 2005 that 
important examinations were being scheduled in conjunction 
with his appeal.  The RO informed him of the potential 
consequences for failing to report for those examinations, 
including the possible denial of his claims.  

Although such notice was sent to the veteran at his last 
reported address, he failed to report for the VA examinations 
which had been scheduled for March 2006.  

When a claimant fails to report for a scheduled examination 
without good cause, and entitlement to a claim for service 
connection cannot be established or confirmed without a 
current VA examination, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a)-(b) (2005).  

In this case, the veteran failed to report without 
explanation for the scheduled examinations.  

Accordingly, despite the efforts at development in this 
appeal, no competent evidence has been presented that to 
support the veteran's assertions of having current left ear 
hearing disability due to disease or injury in service.  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit, at 91, 93.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is not applicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a hearing loss to include as secondary 
to left eardrum condition is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


